DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities: claim 3 does not end in a period. Each claim must end in a period. See MPEP § 608.01(m).  Appropriate correction is required.
Claim 7 objected to because of the following informalities: in line 3, “mmor” is a misspelled word. 
Claim 13 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend upon another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 13 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 9, 10, 11 the phrase "in particular / more particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., US 2019/0382132 A1 in view of Chapman et al., US 5685637.

Regarding claim 1, Jha discloses “An aircraft anti-collision light comprising: a first group of light sources (6, Fig. 5) arranged in a first annular configuration around an axis (A) (seen in Fig. 5); 
a first lens structure (84, Fig. 5), which is configured for generating a first light output from light emitted by the first group of light sources; and a light transmissive cover (10, Fig. 3), which is arranged over the first lens structure and which passes the first light output  for emitting a total light output; wherein the total light output has its peak light intensity (Iioo) in an angular range of between 80 and 90 degrees with respect to the axis (A) (¶ [0046]), the largest light intensity is between 0 and 5 degrees with respect to the horizontal plane, which is 85 to 90 degrees with respect to the axis).”
However, Jha does not disclose “a second group of light sources arranged in a second annular configuration, wherein the first group of light sources is surrounded by the second group of light sources; a second lens structure, which is configured for generating a second light output from light emitted by the second group of light sources”.
Chapman discloses an illumination system light that can be used with aircraft comprising a plurality of rings of LEDS (28, 32, Fig. 8) that are concentric with respect to a center axis (seen in Fig. 8), with lenses (34, Fig. 8).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a plurality of light source groups, such as taught by Chapman, to the light sources, as taught by Jha. One of ordinary skill in the art would have been motivated to include more light source groups for allowing for different light emission spectra (Chapman, col. 5, ln. 20-25) and increasing the light intensity of the lighting device.
Regarding claim 2, Jha in view of Chapman discloses the invention of claim 1, as cited above, and further discloses “he first annular configuration and the second annular configuration are arranged concentrically around the axis (A) (seen in Chapman, Fig. 8, Jha Fig. 5).
Regarding claim 3, Jha in view of Chapman discloses the invention of claim 1, as cited above, and further discloses “the first and second groups of light sources are arranged on a common mounting plate or wherein the first and second lens structures are arranged on the common mounting plate (seen in Chapman Fig. 1 and 8)”.
Regarding claim 4, Jha in view of Chapman discloses the invention of claim 1, as cited above, and further discloses “the total light output is rotationally symmetric, in particular rotationally symmetric with respect to the axis (A) (Jha, ¶ [0027]).”
Regarding claim 5, Jha in view of Chapman discloses the invention of claim 1, as cited above, and further discloses “the light transmissive cover includes a third lens structure, which is configured for generating the total light output from the first and second light outputs (Jha, lens cover 10, Fig. 3; also Chapman col. 5, ln. 25-27).”
Regarding claim 8, Jha in view of Chapman discloses the invention of claims 1-5, as cited above, and further discloses “the total light output has at least one of the following properties:
 the total light output has its peak light intensity (Iiwo) in an angular range of between 85 and 90 degrees  with respect to the axis (A) (Jha, ¶ [0046], peak light intensity is 400 cd); 
the light intensity of the total light output in an angular range of less than 60 degrees with respect to the axis (A) does not exceed 20 % of the peak light intensity (1oo) (Jha, ¶ [0046]);
 the light intensity of the total light output in an angular range of less than 700 with respect to the axis (A) does not exceed 40 % of the peak light intensity (Iioo) (Jha, ¶ [0046]).
Regarding claim 9, Jha in view of Chapman discloses the invention of claim 1, as cited above, and further discloses “the peak light intensity (Iioo) of the total light output is at least 150 cd, in particular at least 400 cd (Jha, ¶ [0046], peak light intensity is 400 cd).”
Regarding claim 10, Jha in view of Chapman discloses the invention of claim 1, as cited above, and further discloses “a first type of light sources, which are configured for emitting light of a first color, and a second type of light sources, which are configured for emitting light of a second color (Chapman col. 5, ln. 25-27), wherein the first and second colors include in particular white and red (Jha, ¶ [0003, 0015]).”
Regarding claim 11, Jha in view of Chapman discloses the invention of claim 1, as cited above, and further discloses “at least one of the first lens structure, the second lens structure and the light transmissive cover is made of a synthetic material, in particular a material including silicone (Jha, ¶ [0019, 0052]).”
Regarding claim 12, Jha in view of Chapman discloses the invention of claim 1, as cited above, and further discloses “at least one additional group of light sources arranged in a further annular configuration; and at least one additional lens structure, which is configured for generating an additional light output from light emitted by the at least one additional group of light sources; wherein the first and second groups of light sources surround the at least one additional group of light sources (seen in Chapman Fig. 8).”
Regarding claim 14, Jha in view of Chapman discloses the invention of claim 1, as cited above, and further discloses “An aircraft comprising: a first anti-collision light according to claim 1, arranged on a top portion of a fuselage of the aircraft; and a second anti-collision light according to claim 1, arranged on a bottom portion of the fuselage of the aircraft (Jha, ¶ [0033]).”
Regarding claim 15, Jha discloses “A method of operating an aircraft anti-collision light, comprising: generating a first light output from light emitted by a first group of light sources (6, Fig. 5), arranged in a first annular configuration around an axis (A) (seen in Fig. 5), with a first lens structure (84, Fig. 5); and passing the first light output through a light transmissive cover (10, Fig. 3) and emitting a total light output from the aircraft anti-collision light; wherein the total light output has its peak light intensity (Iioo) in an angular range of between 80° and 90° with respect to the axis (A) (¶ [0046]), the largest light intensity is between 0 and 5 degrees with respect to the horizontal plane, which is 85 to 90 degrees with respect to the axis).”
However, Jha does not disclose “a second group of light sources arranged in a second annular configuration, wherein the first group of light sources is surrounded by the second group of light sources; a second lens structure, which is configured for generating a second light output from light emitted by the second group of light sources”.
Chapman discloses an illumination system light that can be used with aircraft comprising a plurality of rings of LEDS (28, 32, Fig. 8) that are concentric with respect to a center axis (seen in Fig. 8), with lenses (34, Fig. 8).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a plurality of light source groups, such as taught by Chapman, to the light sources, as taught by Jha. One of ordinary skill in the art would have been motivated to include more light source groups for allowing for different light emission spectra (Chapman, col. 5, ln. 20-25) and increasing the light intensity of the lighting device.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Chapman, and further in view of Hessling-Von Heimendhal et al., US 2019/0291894 A1 (hereafter Hessling), as motivated by Machi et al., US 2006/0007012 A1.
Regarding claim 6, Jha in view of Chapman discloses the invention of claim 1, as cited above, but does not explicitly disclose “a first dimension (H) extending in a direction parallel to the axis (A), and a second dimension (D) extending in a direction perpendicular to the axis (A); wherein the first dimension (H) is in the range of between 5 % and 15 of the second dimension (D).”
Jha is silent with regards to the dimensions of the light.
Hessling discloses an exterior aircraft light, where the height can be between 5 to 15% of the width (¶ [0064], select a width of 75 mm, and height of 10 mm).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to change the size of the light, as taught by Jha in view of Chapman, to have a height and width such as 10 mm and 75 mm, such as taught by Hessling. One of ordinary skill would have been motivated to select such a height and width, for completing the details of the invention in selecting an appropriate size of the device, and reducing the protrusion of the light into the airflow and reducing the drag coefficient (Machi, ¶ [0080]). 
Additionally, it would have been obvious to one of ordinary skill in the art to change the size of the lighting device, since it has been held that mere changes in size involves only routine skill in the art. (See MPEP 2144.04 (IV), In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). One of ordinary skill in the art would have been motivated to change the size of the lighting device to meet the specific lighting needs of a given application such as the desired volume of the device.
Regarding claim 7, Jha in view of Chapman and Hessling and Machi discloses the invention of claim 6, as cited above, and further discloses “the first dimension (H) is in the range of between 5 mm and 15 mm, in particular in the range of between 8 mm and 12 mmor wherein the second dimension (D) is in the range of between 50 mm and 150 mm (Hessling ¶ [0064], select a width of 75 mm, and height of 10 mm).”
Regarding claim 8, Jha in view of Chapman and Hessling and Machi discloses the invention of claims 6-7, as cited above, and further discloses “the total light output has at least one of the following properties:
 the total light output has its peak light intensity (Iiwo) in an angular range of between 85 and 90 degrees  with respect to the axis (A) (Jha, ¶ [0046], peak light intensity is 400 cd); 
the light intensity of the total light output in an angular range of less than 60 degrees with respect to the axis (A) does not exceed 20 % of the peak light intensity (1oo) (Jha, ¶ [0046]);
 the light intensity of the total light output in an angular range of less than 700 with respect to the axis (A) does not exceed 40 % of the peak light intensity (Iioo) (Jha, ¶ [0046]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calvin, US 2021/0293395 A1 discloses an aircraft light with an LED array and multiple lenses.
Wang et al., US 2019/0264891 A1 discloses concentric LED arrays with lenses covering each group
Pilat et al., US 2018/0220508 A1 discloses concentric LED groups with lens array
Wilkinson et al., US 9239288 B1 discloses an LED aircraft light with multiple groups of LED circles
De Jager, US 2015/0183525 A1 discloses a beacon light with an LED circle with lenses
Fabbri et al., US 8454212 B2, discloses an anti-collision light with an LED circle
Waters et al., US 2010/0027281 A1 discloses an anti-collision light with LED circles

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        

/ELMITO BREVAL/Primary Examiner, Art Unit 2875